IN THE
                               TENTH COURT OF APPEALS



                                       No. 10-19-00222-CV

                             IN RE RHONDA LEE COUGOT


                                      Original Proceeding



                                MEMORANDUM OPINION

      Relator’s petition for writ of mandamus is denied.1



                                                         JOHN E. NEILL
                                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition denied
Opinion delivered and filed July 31, 2019
[OT06]




      1   In light of our disposition, we dismiss “Relator’s Motion for Emergency Stay” as moot.